              Case 1-20-41657-cec         Doc 17     Filed 07/02/20     Entered 07/03/20 00:15:35


                                       United States Bankruptcy Court
                                       Eastern District of New York
In re:                                                                                  Case No. 20-41657-cec
Douglas T Hawkins                                                                       Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0207-1           User: admin                  Page 1 of 2                   Date Rcvd: Jun 30, 2020
                               Form ID: 318DI7              Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 02, 2020.
db             +Douglas T Hawkins,     194-08 115th Ave.,     Saint Albans, NY 11412-2729
smg            +NYC Department of Finance,     345 Adams Street,     Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,     Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9816955        +Brown & Joseph, LLC,     1 Pierce PL.,    # 700 W,    Itasca, IL 60143-2606
9843343        +CIT Bank, N.A.,    c/o Bronster, LLP,     156 W. 56th Street 18th Fl,     New York, NY 10019-3800
9848408        +CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.,       BANKRUPTCY GROUP,    4 IRVING PLACE 18TH FLOOR,
                 NEW YORK, NY 10003-3502
9816958        +Con Edison of N.Y. Inc.,     Attn: Bankruptcy Group,     4 Irving Place,    Room 1875-S,
                 New York, NY 10003-3502
9816961         DiTech,   Att: T120,     2100 East Elliot Rd,    Bid 94,    Tempe, AZ 85284-1806
9816963        +Equifax Credit Info. Serv,     P.O. Box 740241,     Atlanta, GA 30374-0241
9816964        +Experian National Consume,     P.O. Box 4500,    Allen, TX 75013-1311
9816967        +George Panteris Esq.,     Panteris & Panteris,     35-16 Bell Blvd.,    # 201,
                 Bayside, NY 11361-1710
9816968        +Gregg Bienstock, Marshal,     36-35 Bell Boulevard,     P.O. Box 610700,    Bayside, NY 11361-0700
9816973        +Loancare,    POB 8068,    Virginia Beach, VA 23450-8068
9816976        +Mesa Underwriter Ins C.,     6263 North Scottsdale Rd,     # 300,    Scottsdale, AZ 85250-5413
9816977        +Mr. Cooper,    8950 Cypruss Waters Blvd.,     Coppell, TX 75019-4620
9816979        +NYC Corporation Counsel,     100 Church Street,     New York, NY 10007-2668
9816980        +NYC Department Of Finance,     345 Adams Street,     Third Floor,    Att: Legal Affairs,
                 Brooklyn, NY 11201-3739
9816981         NYC MTA,    POB 15186,    Albany, NY 12212-5186
9816982        +NYC Water Board,    P.O. Box 410,    Church Street Station,      New York, NY 10008-0410
9816983        +NYS Attorney General - BK,     55 Hanson Place,     Suite 1080,    Brooklyn, NY 11217-4284
9816986         NYS Unemploy. Ins.,     P.O. Box 4301,    Binghamton, NY 13902-4301
9816978        +National Grid,    455 Mill Road,    Hewlett, NY 11557-1244
9816987        +Shapiro, DiCaro & Barak,     175 Mile Crossing Blvd.,     Rochester, NY 14624-6249
9816989         Shellpoint Mortgage Servi,     POB 10826,    Greenville, SC 29603-0826
9816990        +The Hartford Financial,     Services Group,    690 Asylum Avenue,     Hartford, CT 06155-0002
9816991        +TransUnion Consumer Relat,     P.O. Box 1000,    Chester, PA 19016-1000
9819890        +U.S. Bank National Association,     serviced by Nationstar Mortgage LLC,
                 c/o Shapiro, DiCaro & Barak, LLC,      175 Mile Crossing Boulevard,     Rochester, NY 14624-6249
9816992        +Workers Comp. Board,     20 Park Street,    Finance Office,     Albany, NY 12207-1611
9816993        +Workers Comp. Board,     POB 5200,   Finance Office,     Binghamton, NY 13902-5200
9816957         commissioner of Insurance,     44 South Broadway,     10th Flr,    Bayside, NY 11361
9816962         ditech,   2100 East Elliot Rd.,     BLD# 94,    Tempe, AZ 85284-1806
9816972        +linebarger,    61 Broadway,    # 2600,    New York, NY 10006-2840
9816974         martin bienstock,    36-35 Bell Blvd.,     POB 610700,    Bayside, NY 11361-0700
9816988        +shellpoint Mortgage,     POB 19024,    Greenville, SC 29602-9024

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jun 30 2020 18:44:35
                 NYS Department of Taxation & Finance,     Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Jun 30 2020 18:44:01
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,     New York, NY 10014-4811
9816956        +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 30 2020 18:51:17
                 Carson Smithfield, LLC,    P.O. Box 9216,    Old Bethpage, NY 11804-9016
9816960        +EDI: DISCOVER.COM Jun 30 2020 22:33:00       Discover Fin Svcs Llc,    Pob 15316,
                 Wilmington, DE 19850-5316
9816965        +EDI: AMINFOFP.COM Jun 30 2020 22:33:00       First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
9816966        +EDI: PHINGENESIS Jun 30 2020 22:33:00       Genesis Credit Card,    POB 4477,
                 Beaverton, OR 97076-4401
9816969        +E-mail/Text: sternback@heitnerbreitstein.com Jun 30 2020 18:44:01        Heitner & Breitstein,
                 26 Court St,    # 304,   Brooklyn, NY 11242-1133
9816970         EDI: IRS.COM Jun 30 2020 22:33:00      Internal Revenue Service,     11601 Roosevelt Blvd.,
                 P.O. Box 21126,    Philadelphia, PA 19114
9816971        +E-mail/Text: bncnotices@becket-lee.com Jun 30 2020 18:43:46       Kohls/capone,     Po Box 3115,
                 Milwaukee, WI 53201-3115
9816975        +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 30 2020 18:51:38         Merrick Bank Corp,
                 Po Box 9201,    Old Bethpage, NY 11804-9001
9816985        +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jun 30 2020 18:44:35        NYS Dept. Tax & Finance,
                 Bankruptcy Unit,    P.O. Box 5300,   Albany, NY 12205-0300
9816984        +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jun 30 2020 18:44:35        NYS Dept. Tax & Finance,
                 Bankruptcy Unit - TCD,    Building 8 Room 455,    Albany, NY 12227-0001
                                                                                                TOTAL: 12
                 Case 1-20-41657-cec              Doc 17        Filed 07/02/20          Entered 07/03/20 00:15:35




District/off: 0207-1                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 30, 2020
                                      Form ID: 318DI7                    Total Noticed: 46


              ***** BYPASSED RECIPIENTS (continued) *****

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9816959            Debt Collectors,   Collection Agencies and,   Attorneys for Matrix
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 30, 2020 at the address(es) listed below:
              Jacob Silver    on behalf of Debtor Douglas T Hawkins silverbankruptcy@gmail.com,
               r39976@notify.bestcase.com
              Nicole DiStasio    on behalf of Creditor    Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer
               for U.S. Bank National Association, as Trustee for Specialty Underwriting and Residential
               Finance Trust Mortgage Loan Asset-Backed Certificates, Se NYBKCourt@logs.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Robert J Musso   Rmusso@nybankruptcy.net, NY52@ecfcbis.com
              Sean K Monahan   on behalf of Creditor    CIT Bank, N.A. smonahan@bronsterllp.com
                                                                                             TOTAL: 5
              Case 1-20-41657-cec                     Doc 17   Filed 07/02/20     Entered 07/03/20 00:15:35


Information to identify the case:
Debtor 1              Douglas T Hawkins                                         Social Security number or ITIN   xxx−xx−1513
                      First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−20−41657−cec




Order of Discharge of Debtor(s)                                                                                  Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Douglas T Hawkins




                                                                       BY THE COURT:


           Dated: June 30, 2020                                        s/ Carla E. Craig
                                                                       United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DI7                     Chapter 7 Order of Discharge of Debtor(s)                           page 1
          Case 1-20-41657-cec          Doc 17     Filed 07/02/20       Entered 07/03/20 00:15:35


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named in the order. This order does not close or
dismiss the case, and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DI7           Chapter 7 Order of Discharge of Debtor(s)                       page 2
